101 F.3d 680
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.UNITED STATES, Appellee,v.Rufino SANTOS, a/k/a El Filipino, Defendant, Appellant.
No. 96-1666.
United States Court of Appeals, First Circuit.
Nov. 26, 1996.

Irma R. Valldejuli on brief for appellant.
Guillermo Gil, United States Attorney, Nelson Perez-Sosa, Assistant United States Attorney, and Jose A. Quiles-Espinosa, Senior Litigation Counsel, on brief for appellee.
Before SELYA, BOUDIN and LYNCH, Circuit Judges.
PER CURIAM.


1
Upon careful review of the briefs and record, we find no merit in defendant's appellate argument, and so we affirm the sentence imposed by the district court.


2
Nothing in the plea agreement or the facts of this case required the government to move for a downward departure under U.S.S.G. § 5K1.1, and there was no suggestion of prosecutorial misconduct.  In these circumstances, the district court had no authority to consider such a departure.   See Wade v. United States, 504 U.S. 181, 185-86 (1992).


3
Because the merits of this appeal are easily resolved in the government's favor, we do not address the government's challenge to our jurisdiction.   See Kotler v. American Tobacco Co., 926 F.2d 1217, 1221 (1st Cir.1990).


4
Affirmed. See 1st Cir.  Loc. R. 27.1.